         Case 1:18-cv-02709-TNM Document 34-8 Filed 08/28/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY, et al.,      )
                                     )
     Plaintiffs,                     )
                                     )                  Civil Action No. 1:18-cv-2709 (TNM)
     v.                              )
                                     )
CENTRAL INTELLIGENCE AGENCY, et al., )
                                     )
     Defendants.                     )
                                     )
                                     )
                                     )


                                   [PROPOSED] ORDER

         Upon consideration of Defendants’ motion for summary judgment, it is hereby

ORDERED that the motion is GRANTED, and judgment is entered in Defendants’ favor.



Dated:                                             __________________________
                                                   Hon. Trevor N. McFadden
                                                   United States District Judge
